Exhibit 10.1

SECOND AMENDMENT OF

EMPLOYMENT AGREEMENT

This SECOND AMENDMENT OF EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of July 23, 2014 by and between Intermountain Community Bancorp, an Idaho
corporation (the “Company”), Panhandle State Bank, an Idaho-chartered bank and
wholly-owned subsidiary of Intermountain Community Bancorp, and Curt Hecker, an
executive of Intermountain Community Bancorp and Panhandle State Bank (the
“Executive”). Intermountain Community Bancorp and Panhandle State Bank are
sometimes referred to in this Agreement individually or together as the
“Employer.” This Amendment is being entered into in connection with an Agreement
and Plan of Merger between Intermountain Community Bancorp and Columbia Banking
System, Inc., a Washington corporation (“Parent”), dated as of the date hereof,
(the “Merger Agreement”). If the Merger Agreement terminates for any reason
before the merger is consummated, this Amendment will become void and have no
effect.

WHEREAS, the Employer entered into a January 1, 2014 Employment Agreement with
the Executive, as amended by the July 14, 2014 Amendment of Employment Agreement
(the “Agreement”),

WHEREAS, pursuant to the Merger Agreement, as of the “Effective Time” (as
defined in the Merger Agreement), the Company will be merged with and into
Parent (the “Merger”) and immediately thereafter Panhandle State Bank will be
merged with and into Columbia State Bank, a Washington state-chartered bank and
wholly-owned subsidiary of Parent,

WHEREAS, Parent and the Company, in negotiating the terms of the Merger, have
requested certain modifications to the Agreement, including the addition of
certain restrictive covenants that will continue following the Merger, and

WHEREAS, to assist in achieving the consummation of the Merger, the Employer and
the Executive desire to amend certain provisions of this Agreement.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

1. Amendment of Section 1.1. Section 1.1 is hereby amended by adding the
following to the end of such section:

Nothing in this Agreement shall prohibit the Executive from continuing to serve
as a member of the board of directors of Pacific Coast Bankers’ Bank.

2. Amendment of Section 1.2. Section 1.2 is hereby deleted in its entirety and
replaced with the following Section 1.2:

1.2 Term . This Agreement shall terminate immediately following the Effective
Time, and the Employer shall have no further obligations hereunder.

3. Amendment of Article 2. Article 2 is hereby amended by adding the following:

2.3 Salary Continuation and Split Dollar Life Insurance. (a) Salary
Continuation. The Executive hereby acknowledges and agrees that (i) upon
termination of employment (other than if employment is terminated under
circumstances described in Article 5 of the Salary Continuation Agreement, as
defined below), the Executive shall be entitled to the Early Termination benefit
described in Section 2.2 of the Salary Continuation Agreement, as amended and
restated, among Panhandle State Bank and the Executive, dated January 1, 2008
(the “Salary Continuation Agreement”) and shall not be entitled to any other
benefits under the Salary Continuation Agreement, and (ii) Sections 8.13 and
8.14 of the Salary Continuation Agreement are null and void and, for the
avoidance of doubt, upon consummation of the Merger, the Executive shall not be
entitled to any benefit under Section 8.14 of the Salary Continuation Agreement.

(b) Split Dollar Life Insurance. The Executive hereby acknowledges and agrees
that upon and following termination of employment (other than as a result of the
Executive’s death prior to the Executive’s Normal Retirement Age of sixty (60)),
neither the Executive nor the Executive’s beneficiaries shall be entitled to any
rights or interests under the Split Dollar Agreement, among Panhandle State Bank
and the Executive, dated January 1, 2002.



--------------------------------------------------------------------------------

4. Amendment of Article 5. Article 5 is hereby deleted in its entirety and
replaced with the following revised Article 5:

ARTICLE 5

CHANGE IN CONTROL

5.1 Change in Control Benefits. At the Effective Time and subject to the
Executive’s continued employment through the Effective Time and Section 8.11,
the Employer shall make or cause to be made a lump-sum payment to the Executive
in an amount in cash equal to $800,000.

5. Amendment of Article 6. Article 6 is hereby deleted in its entirety and
replaced with the following revised Article 6:

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. From and after the date of this Amendment, the Executive
shall not at any time, directly or indirectly, divulge, reveal or communicate
any confidential information of Parent, the Company or their respective
Subsidiaries obtained by the Executive while serving as an employee of the
Company, Panhandle State Bank or the Parent and its Subsidiaries following the
Merger (the “Combined Company”) to any “Person” (as defined in the Merger
Agreement), or use any confidential information for his or her own benefit or
for the benefit of any other Person except in accordance with a judicial or
other governmental order in compliance with Section 6.1. For purposes of this
Agreement, “confidential information” shall include all secrets and other
confidential information, ideas, knowledge, knowhow, techniques, secret
processes, improvements, discoveries, methods, inventions, sales, financial
information, customers, lists of customers and prospective customers, broker
lists, potential brokers, rate sheets, plans, concepts, strategies or products,
as well as all documents, reports, drawings, designs, plans, and proposals
otherwise pertaining to same, with respect to Parent, the Company, the Combined
Company or their respective Subsidiaries, plus any non-public personal
information on any present or past customer or client of the Company, Panhandle
State Bank or the Combined Company. For purposes of this Agreement,
“confidential information” does not include (a) information that is or becomes
generally available to the public other than as a result of an unauthorized
disclosure by such Executive; (b) information that was in the Executive’s
possession prior to serving as an employee or information received by the
Executive from another Person without any limitations on disclosure, but only if
the Executive had no reason to believe that the other Person was prohibited from
using or disclosing the information by a contractual or fiduciary obligation; or
(c) was independently developed by the Executive without using any confidential
information of Parent, the Company, the Combined Company or their respective
Subsidiaries.

6.2 Legally Required Disclosure. If the Executive is requested or required by
any tribunal or government agency (by oral questions, interrogatories, requests
for information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process), to disclose any confidential information that
would violate the other provisions of this Agreement, the Executive shall
provide the Employer with prompt notice of any such request or requirement and
shall provide, at the Employer’s expense, such reasonable cooperation as the
Employer may request so that the Employer may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Agreement
as it would apply to such requested or required disclosure. If, in the absence
of a protective order or other remedy or the receipt of a written waiver from
the Employer, the Executive is nonetheless legally compelled to disclose
confidential information to any tribunal or government agency, the Executive
may, without liability hereunder, disclose to such tribunal or government agency
only that portion of confidential information which is legally required to be
disclosed; provided that, the Executive exercises his or her reasonable efforts
to preserve the confidentiality of

 

2



--------------------------------------------------------------------------------

such confidential information, including, without limitation, by reasonably
cooperating with the Employer, at its expense, to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded to such confidential information by such tribunal or government agency.

6.3 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

6.4 Injunctive Relief. The Executive hereby acknowledges that the enforcement of
this Article 6 is necessary to ensure the preservation, protection, and
continuity of the business, trade secrets, and goodwill of the Employer, and
that the restrictions set forth in Article 6 are reasonable in terms of time,
scope, territory, and in all other respects. The Executive acknowledges that it
is impossible to measure in money the damages that will accrue to the Employer
if the Executive fails to observe the obligations imposed by Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists. If there
is a breach or threatened breach by the Executive of the provisions of Article
6, the Employer shall be entitled to an injunction without bond to restrain the
breach or threatened breach, and the prevailing party in any proceeding shall be
entitled to reimbursement for all costs and expenses, including reasonable
attorneys’ fees. The existence of any claim or cause of action by the Executive
against the Employer shall not constitute and shall not be asserted as a defense
by the Executive to enforcement of Article 6.

6.5 Survival of Obligations. The Executive’s obligations under Article 6 shall
survive employment termination regardless of the manner in which termination
occurs and shall be binding upon the Executive’s heirs, executors, and
administrators.

3. Amendment of Article 7. Article 7 is hereby deleted in its entirety and
replaced with the following revised Article 7:

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Covenant Not to Solicit. For a period of three (3) years after the later of
(a) the Effective Time or (b) the date the Executive’s employment with the
Company (or, following the Effective Time, the Combined Company) terminates for
any reason, the Executive will not, directly or indirectly, either for himself
or any other Person, (a) solicit or induce, or attempt to solicit or induce
(i) any employees or independent contractors (or any former employees or
independent contractors within the six (6) months preceding such solicitation)
of the Combined Company to participate, as an employee or otherwise, in any
manner in a Competing Business, (ii) any customers, business partners or joint
venturers of the Combined Company to transfer their business to a Competing
Business or to reduce their business or cease conducting business with the
Combined Company, or (iii) the termination of an employment or contractual
relationship between the Combined Company and any employee, independent
contractor, customer, business partner or joint venturer, (b) hire any Person
then employed by the Combined Company, or who was employed by the Company or its
subsidiaries or the Combined Company at any time during the two-year period
prior to the Executive’s termination of employment (or, if later, the two-year
anniversary of the Effective Time) or (c) in any other way interfere with or
disrupt the Combined Company’s relationship with any of its employees,
independent contractors, customers, business partners or joint venturers.
Solicitation prohibited under this Section 7.1 includes solicitation by any
means, including, without limitation, meetings, letters or other mailings,
electronic communications of any kind, and internet communications.

 

3



--------------------------------------------------------------------------------

7.2 Covenant Not to Compete . (a) For a period of three (3) years after the
later of (a) the Effective Time or (b) the date the Executive’s employment with
the Company (or, following the Effective Time, the Combined Company) terminates
for any reason, the Executive will not become involved with a Competing Business
or serve, directly or indirectly, a Competing Business in any manner, including
without limitation as a shareholder, member, partner, director, officer,
manager, investor, organizer, founder, trustee, employee, advisor, consultant,
agent, or representative, or otherwise becoming involved in any manner in the
organization, pre-opening phases, or the formation of a Competing Business;
provided that, for the avoidance of doubt, the restrictions set forth herein
shall not prevent the Executive from utilizing the services of any Competing
Business.

For purposes of this Agreement –

 

  (1) “Competing Business” means any depository, wealth management or trust
business company or holding company thereof (including without limitation, any
start-up bank or bank in formation) operating anywhere within the Covered Area.

 

  (2) “Covered Area” means the State of Idaho, the State of Oregon and the State
of Washington.

(b) Outside Covered Area; Requests for Waivers or Permission. Nothing in this
Agreement prevents the Executive from becoming involved with, as a shareholder,
member, partner, director, officer, manager, investor, organizer, founder,
trustee, employee, consultant, agent, representative, or otherwise, with a
Competing Business that has no operations in the Covered Area. Prior to engaging
in any manner in a Competing Business, the Executive may request in writing that
Parent waive the restrictions set forth in this Agreement with respect to a
particular proposed activity. If Parent determines, in its sole discretion, that
such activity is acceptable, Parent shall provide the Executive with a written
consent to engage in such activity, and such activity shall thereafter not be a
Competing Business.

(c) Passive Interest. Nothing in this Agreement prevents the Executive from
passively owning, directly or indirectly, individually or in the aggregate
(including without limitation by being a member of a group within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) 2% or less of
any class of security of a Competing Business or securities of any Competing
Business that has a class of securities registered pursuant to the Exchange Act.

7.3 Non-Compete Payment. As consideration for the Executive’s covenant against
competition as described in Section 7.2, and subject to the Executive’s
continued employment through the Effective Time, the Combined Company shall pay
the Executive $1,700,000, twenty-five percent (25%) of which (the “First
Non-Compete Payment”) shall be payable within thirty (30) days of the date that
the Executive’s employment with the Combined Company terminates for any reason
(the “Termination Date”) and the remaining seventy-five (75%) of which shall be
payable in thirty-six (36) equal monthly payments (each such payment, a “Monthly
Non-Compete Payment”) commencing within thirty (30) days following the
Termination Date; provided that, immediately upon any breach of the Executive’s
obligations set forth in Section 7.2 above, the Combined Company shall be
entitled to repayment of the full gross amount of the First Non-Compete Payment
and shall have no further obligation to make any Monthly Non-Compete Payment.

Prior to the occurrence of a “Change in Control” (as defined in Section 7.4),
the Combined Company will establish an irrevocable “rabbi” trust (within the
meaning of Revenue Procedure 92-64) (the “Trust”) to hold assets, subject to the
claims of the Combined Company’s creditors in the event of the Combined
Company’s insolvency, for the purpose of the payment of the benefits under this
Section 7.3. Upon the Change in Control, the Combined Company will contribute to
the Trust cash in an amount equal to the full benefit to which the Executive
would be entitled under this Section 7.3 as of the date of the Change in Control
to be paid in accordance with, and subject to, the terms of this Section 7.3.
Amounts paid to the Executive from the Trust will discharge the obligations of
the Combined Company to the Executive under this Section 7.3 to the extent of
the payments so made.

7.4 Change in Control. For purposes of Section 7.3, a “Change in Control” shall
mean the occurrence of one or more of the following events:

(a) A person, or more than one person acting as a group, acquires ownership of
stock in the Combined Company that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Combined Company;

 

4



--------------------------------------------------------------------------------

(b) A majority of the members of the Combined Company’s board of directors is
replaced in any 12-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Combined Company’s board of
directors before the date of the appointment or election; or

(c) A person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Combined Company that
have a total gross fair market value equal to or more than fifty percent
(50%) of the total gross fair market value of all of the assets of the Combined
Company immediately before such acquisition or acquisitions.

This definition of “Change in Control” is intended to comply with, and shall be
interpreted in a manner consistent with, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.

7.5 Venue; Arbitration. The Employer and the Executive hereby consent to
exclusive jurisdiction and venue for any action arising out of, relating to, or
concerning enforcement or interpretation of this Amendment or the parties’
respective rights and/or obligations established pursuant to this Amendment in
the Superior Court for Pierce County, Washington. Any such action shall be
immediately transferred to arbitration pursuant to the procedure set forth in
the Superior Court Mandatory Arbitration Rules (“MAR”) adopted by the Washington
State Supreme Court, irrespective of the amount in controversy, with such
arbitration proceeding to be governed in all respects by the MAR, including the
rules governing trial de novo set forth in MAR 7.1, 7.2 and 7.3. This
Section 7.5 shall be deemed a stipulation to that effect pursuant to MAR 1.2 and
8.1.

7.6 Reasonableness of Restrictions. The Executive acknowledges and represents
that the covenants set forth above represent only a limited restraint and allow
the Executive to pursue his occupation without unreasonable or unfair
restrictions. The Executive acknowledges that the limitations of length of time,
geography and scope of activity agreed to in this Agreement are reasonable
because, among other things: (a) the Company and Parent are engaged in a highly
competitive industry, (b) the Executive has had unique access to the trade
secrets and know-how of the Company and Parent, including the plans and strategy
(and, in particular, the competitive strategy) of the Combined Company, and
(c) this Agreement provides no more protection than is necessary to protect
Parent’s interests in the Company’s goodwill, trade secrets and confidential
information.

7.7 No Disparagement . The Executive promises and agrees that for as long as the
covenant against competition in section 7.2 applies, the Executive shall not
cause statements to be made, whether written or oral, that reflect negatively on
the business reputation of the Employer. Likewise, the Employer promises and
agrees that the Employer shall not cause statements to be made, whether written
or oral, that reflect negatively on the reputation of the Executive.

7.8 Remedies /Specific Enforcement. Each of the parties hereto agrees that this
Article 7 is intended to be legally binding and specifically enforceable
pursuant to its terms and that the Employer would be irreparably harmed if any
of the provisions of this Article 7 are not performed in accordance with their
specific terms and that monetary damages would not provide adequate remedy in
such event. Accordingly, in the event of any breach or threatened breach by the
Executive of any covenant or obligation contained in this Article 7, in addition
to any other remedy to which the Employer may be entitled (including monetary
damages), the Employer shall be entitled to injunctive relief to prevent
breaches of this Article 7 and to specifically enforce the terms and provisions
hereof. The Executive further agrees that neither the Employer nor any other
Person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this paragraph, and the Executive irrevocably waives any right he
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument. The Executive hereby waives the claim or defense that an
adequate remedy at law is available to the Employer and the Executive agrees not
to urge in any such action the claim or defense that an adequate remedy at law
exists. Nothing herein shall be construed to prohibit the Employer from pursuing
any other remedies for the breach or threatened breach.

4. Section 8.8. Section 8.8 is hereby deleted in its entirety. The Executive
acknowledges and agrees that Section 8.8 is null and void.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  EXECUTIVE     EMPLOYER       PANHANDLE STATE BANK  

/s/ Curt Hecker

    By:  

    /s/ Ford Elsaesser

  Curt Hecker             Its:   Chairman of the Board

 

    EMPLOYER     INTERMOUNTAIN COMMUNITY BANCORP     By:       /s/ Ford
Elsaesser           Its:   Chairman of the Board

[Signature Page to Employment Agreement Amendment – Hecker]